*34Opinion of the Court by
Chief Justice Hobson—
Sustaining Motion to Issue Mandate Immediately.
The judgment in this case having been affirmed, the appellee has entered a motion that the mandate issue immediately, to which the appellant objects. Under the statute governing cases involving contested elections, the case must be heard and determined as speedily as possible, and shall have precedence over all other cases. It has been held that the Code provisions as to the docketing of cases do not apply to cases involving contested elections, and we have also held that in primary election cases the mandate may issue immediately. Graham v. Graham, 113 Ky., 743; Price v. Russell, 154 Ky., 824. As this case involves the office of school superintendent, and the examination of teachers, and the giving of certificates to them must be attended to in the next few days, the public interests require that the decision of the case shodld not be delayed. Our conclusion is that in such cases the mandate may be issued immediately when, in the judgment of the court, this is necessary for the public interest or to prevent great injury. The issuing of the mandate will not prevent appellants from filing a petition for rehearing, and will not prevent the court from taking such action on the petition as the ends of justice require; but, in our judgment, the mandate in this class of cases should not be held up 30 days, when, in the judgment of the court, the earlier issuing of the mandate is necessary.
The motion that the mandate issue immediately is sustained.